Exhibit 10.3

Master Lease Amendment - Confidential

AMENDMENT NO. 1 TO MASTER LEASE

This AMENDMENT NO. 1 TO MASTER LEASE (this “Amendment”) is entered into as of
February 12, 2016 (the “Effective Date”) by and among CSL NATIONAL, LP, a
Delaware limited partnership (“CS&L National”), THE ENTITIES SET FORTH ON
SCHEDULE 1 ATTACHED HERETO (together with CS&L National and their respective
permitted successors and assigns, “Landlord”), and Windstream Holdings, Inc., a
Delaware corporation (together with its permitted successors and assigns,
“Tenant”).

A.Reference is made to that certain Master Lease, dated April 24, 2015, by and
among Landlord and Tenant (as the same may be modified or amended from time to
time, the “Master Lease”) pursuant to which Landlord leases to Tenant certain
communications distribution systems and other related real property. Capitalized
terms used in this Amendment but not otherwise defined herein shall have the
meanings given to such terms in the Master Lease.

B.Landlord and Tenant desire to amend the Master Lease to, among other things,
establish a method and protocol to facilitate potential transfers of ownership
rights or exchanges of indefeasible rights of use and other long term rights (an
“IRU”) in certain fiber and associated assets constituting Leased Property
pursuant to certain fiber exchange agreements (each a “Fiber Exchange
Agreement”) under which Landlord will grant to a third party ownership rights in
certain fiber assets or an IRU in certain fiber assets and associated assets
that constitute Leased Property (the “Outbound Assets”) in exchange for Landlord
receiving ownership rights in certain fiber assets or an IRU in certain fiber
assets and associated assets of such third party (the “Inbound Assets”), which
Landlord will then lease to Tenant as Leased Property pursuant to the Master
Lease.

C.Landlord and Tenant desire to further amend the Master Lease to, among other
things, permit Landlord to install, own and operate (including leasing to
certain eligible communications carriers) certain wireless communications
towers, antennas and related equipment on designated portions of the Leased
Property.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

1.

Exchange.  

 

(a)

Prior to executing a Fiber Exchange Agreement, the parties will work together to
compute the fair market value of the Outbound Assets and Inbound Assets,
including the valuation modeling and methodologies employed, working papers,
comparable valuations utilized, and other relevant background materials used in
arriving at the respective valuations, and all information concerning the
initial construction, service date, subsequent use, and projected technical
serviceable and useful life of such assets (with respect to any assets, the
“Valuation Materials”).

 

(b)

If the parties mutually agree to proceed with the transactions contemplated by
the Fiber Exchange Agreement, (i) Tenant, Landlord and the appropriate third
party

1

--------------------------------------------------------------------------------

Master Lease Amendment - Confidential

 

(c)

will enter into the Fiber Exchange Agreement for the purposes set forth therein,
including, without limitation, the performance testing and delivery of the
Outbound Assets and the performance review and acceptance of the Inbound Assets,
and (ii) Landlord will then lease the Inbound Assets to Tenant as Leased
Property under the Master Lease.

 

(d)

Simultaneously with the execution and delivery of the Fiber Exchange Agreement
by Tenant, Landlord and the appropriate third party, Tenant and Landlord will
effectuate and memorialize the removal of the Outbound Assets as Leased Property
and the addition of the Inbound Assets as Leased Property by executing and
delivering a letter agreement substantially in the form attached hereto as
Exhibit A (the “Letter of Exchange”).

 

(e)

As a condition to Landlord’s consent and agreement to execute and deliver the
Fiber Exchange Agreement and related Letter of Exchange, Tenant shall certify to
Landlord in such Letter of Exchange that, on and as of the date thereof, the
following representations and warranties are true and correct:

 

(i)

No Event of Default has occurred and is continuing under the Master Lease, and
there exists no event, condition or occurrence that with notice or passage of
time or both would constitute an Event of Default under the Master Lease,
including as a result of Tenant’s execution and performance of the Fiber
Exchange Agreement, the agreements contemplated therein, or any other document
executed or to be executed in connection therewith by Tenant or an Affiliate of
Tenant.  Neither the Letter of Exchange nor any other document executed or to be
executed in connection therewith by Tenant or any Affiliate of Tenant
constitutes a material breach of any other agreement of Tenant or such Affiliate
of Tenant;

 

(ii)

Tenant is duly organized, validly existing and in good standing under the laws
of Delaware and is duly authorized and qualified to perform its obligations
under the Letter of Exchange and the Fiber Exchange Agreement within the
State(s) and other legal jurisdictions where any portion of the Outbound Assets
or Inbound Assets are located;

 

(iii)

The value of each of the Outbound Assets and the Inbound Assets is accurately
reflected in the Fiber Exchange Agreement, each has been determined using
Tenant’s customary methodology that Tenant has consistently and historically
used to value similar assets for purposes of similar transactions, and that
Tenant has delivered to Landlord complete and accurate copies of all of the
Valuation Materials with respect to the Outbound Assets and Inbound Assets; and

 

(iv)

The Inbound Assets have been, or will have been as of the Mutual Acceptance Date
(as defined in the Fiber Exchange Agreement), inspected by Tenant, and are, or
will be as of such date, in good and operable condition, conform in all respects
to the requirements of the Fiber

2

--------------------------------------------------------------------------------

Master Lease Amendment - Confidential

 

Exchange Agreement (Tenant not having waived any of the conditions set forth
therein), and will comply in all respects with industry standards and Legal
Requirements (as defined in the Master Lease), unless Tenant properly rejects
the Inbound Assets in accordance with the Fiber Exchange Agreement and such
agreement is terminated as a result thereof.

 

(f)

In addition, as a condition to Landlord’s consent and agreement to execute and
deliver the Fiber Exchange Agreement and related Letter of Exchange, Tenant
shall covenant and agree in such Letter of Exchange that it shall strictly
comply with all terms and conditions of the Fiber Exchange Agreement and all
other agreements referenced therein, including, without limitation, any and all
maintenance agreements or other agreements with respect to any assets associated
with the Outbound Assets or Inbound Assets.

 

(g)

In the event Tenant properly rejects the Inbound Assets, or the counterparty to
the Fiber Exchange Agreement properly rejects the Outbound Assets, in accordance
with the Fiber Exchange Agreement and such agreement is terminated as a result
thereof, Tenant shall promptly notify Landlord of such termination and, pursuant
to the terms and conditions of the Letter of Exchange, the Master Lease shall
not be amended or modified with respect to such failed exchange of assets.

2.

Expenses.  Each party shall be responsible for payment of the costs and expenses
it incurs in connection with the evaluation, processing and documentation of the
transactions contemplated by this Amendment, including all reasonable attorneys’
fees or fees and expenses of other advisors, regardless of whether such
transaction is consummated; provided, however, that Tenant agrees to reimburse
Landlord for expenses reasonably incurred by Landlord up to Four Thousand
Dollars ($4,000.00) for the evaluation, processing and documentation of the
transactions contemplated by a Fiber Exchange Agreement, including the valuation
of the Outbound Assets and Inbound Assets by Landlord.  Tenant shall pay
Landlord such reimbursement no later than 15 days following Landlord’s
submission to Tenant of reasonably detailed documentation evidencing such
expenses.  Landlord shall seek Tenant’s prior written approval for reimbursement
of any expenses in excess of Four Thousand Dollars ($4,000.00) incurred by
Landlord regarding the same Fiber Exchange Agreement.  

3.

Use of Leased Facilities by Landlord.  Section 7.2 of the Master Lease is hereby
amended by adding the following new subsection (g) at the end of said Section
and incorporating the new Schedule 7.2(g) attached hereto as Exhibit B:

“Notwithstanding the foregoing, Landlord shall have the right to use, or cause
to be used, each central office, administrative office, retail store, vacant
land, parking lot, warehouse, storage building, pad mount, reporting center and
switch site included in the Leased Property, which shall be set forth on an
exhibit to the Development Agreement (as defined below and, for purposes of
clarification, in no event shall the grant set forth in this section include
rights to utility poles, data centers, or Leased Property commonly identified as
POPs or huts), in each case for the

3

--------------------------------------------------------------------------------

Master Lease Amendment - Confidential

purpose of: (i) on an exclusive basis in relation to third parties,
constructing, installing and operating macro-towers, and related equipment, for
use by commercial mobile radio service wireless carriers, and (ii) on a
non-exclusive basis, constructing, installing and operating rooftop antennas,
and related equipment, for use by commercial mobile radio service wireless
carriers (the “Expanded Use”); provided, however, in no event, shall Landlord be
permitted to install or permit the installation of fixed wireless or IPTV
distribution systems within the same local exchange area of the incumbent local
exchange carriers that are Subsidiaries of Tenant and are operating the
Facilities being leased by Tenant under this Master Lease.  Nothing contained in
this subsection (g) shall prohibit Tenant from constructing, installing and
operating macro-towers at the locations listed in the exhibit to the Development
Agreement, but Tenant agrees that it will not lease space on such macro-towers
to commercial mobile radio service wireless carriers.  Prior to Landlord’s
initial use of such Leased Property for the foregoing purposes, Landlord and
Tenant shall enter into a separate written agreement setting forth the
procedures for Landlord’s development of such Leased Property for such purposes
(the “Development Agreement”) as reasonably required to limit undue disruption
to Tenant’s use, occupancy and operation of the Leased Property in accordance
with the Master Lease and Landlord’s use of the Leased Property for the purposes
described above.  Landlord and Tenant shall cooperate in good faith to
negotiate, execute and deliver the Development Agreement prior to February 26,
2016.  In addition, the Expanded Use will be governed by the commercial
arrangements further described in Schedule 7.2(g) attached hereto.”

4.

Effectiveness of Letter Amendments.  Upon execution and delivery thereof by duly
authorized representatives of Landlord and Tenant, but subject to the
satisfaction of conditions precedent stated therein, the Letter of Exchange
shall be effective to amend the Master Lease with respect to the Leased Property
as contemplated therein.  To the extent of any conflict between any Letter of
Exchange and the Master Lease, the Letter of Exchange shall control.  Except as
specifically modified by the Letter of Exchange, the Master Lease shall remain
in full force and effect on the terms and conditions set forth therein.

5.

Representations and Warranties.  Each of Landlord and Tenant hereby represents
and warrants to the other that: (i) it has all necessary corporate power and
authority to execute, deliver and perform its obligations under this Amendment;
(ii) the execution, delivery and performance by it of this Amendment has been
duly authorized by all necessary entity action on its part; and (iii) this
Amendment constitutes a legal, valid and binding obligation of such party
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or other laws of general application affecting
the enforcement of creditor’s rights and by general principles of equity
limiting the availability of certain remedies.

4

--------------------------------------------------------------------------------

Master Lease Amendment - Confidential

6.

Value Limitation.  Notwithstanding the foregoing, Landlord and Tenant hereby
agree that any Fiber Exchange Agreement (and related Letter of Exchange) which
either (i) on an individual basis, involves total consideration in excess of
$10,000,000.00 (Inbound Assets equal to $5,000,000 and Outbound Assets equal to
$5,000,000), or (ii) on an aggregate basis with all other Fiber Exchange
Agreements entered into pursuant to this Amendment, involves total consideration
in excess of $50,000,000.00, shall require Landlord and Tenant to enter into an
additional and separate writing to amend and supplement the Master Lease in
accordance with Section 41.7 thereof.

7.

Effectiveness of Amendment.  As of the Effective Date, this Amendment shall
amend and supplement the Master Lease and, to the extent of any conflict between
the Master Lease and this Amendment, this Amendment shall control.  Except as
specifically modified by this Amendment, the Master Lease shall remain in full
force and effect on the terms and conditions set forth therein, and the Master
Lease, as amended by this Amendment, is hereby ratified and confirmed by
Landlord and Tenant.  Nothing contained herein or in any other document
referenced herein shall be construed as limiting Landlord’s discretion to
approve or disapprove any transaction that may be discussed by the parties
pursuant to Section 1 of this Agreement, or from placing additional conditions
upon Landlord’s approval or consent with respect to such transaction.

8.

Further Information.  From time to time either party may request such additional
information concerning the valuation and methodologies employed by the other
party with respect to any transactions involving the Outbound Assets or Inbound
Assets including, without limitation, any supplemental Valuation Materials
prepared by or in the possession of the other party.

9.

Incorporation of Miscellaneous Terms from Master Lease.  All of the provisions
of Article XLI of the Master Lease will apply to this Amendment as if such
provisions were fully set forth herein and, in each case, referencing this
Amendment as part of the Master Lease.

[Signature page follows]

 

5

--------------------------------------------------------------------------------

Master Lease Amendment - Confidential

IN WITNESS WHEREOF, this Amendment No. 1 to Master Lease has been executed by
Landlord and Tenant as of the Effective Date.

 

TENANT:

LANDLORD:

 

 

WINDSTREAM HOLDINGS, INC.,

CSL ALABAMA SYSTEM, LLC

a Delaware corporation

CSL ARKANSAS SYSTEM, LLC

 

CSL FLORIDA SYSTEM, LLC

 

CSL GEORGIA SYSTEM, LLC

By: /s/ Anthony W. Thomas________

CSL IOWA SYSTEM, LLC

Name: Anthony W. Thomas

CSL KENTUCKY SYSTEM, LLC

Title: Chief Executive Officer

CSL MISSISSIPPI SYSTEM, LLC

 

CSL MISSOURI SYSTEM, LLC

 

CSL NEW MEXICO SYSTEM, LLC

 

CSL OHIO SYSTEM, LLC

 

CSL OKLAHOMA SYSTEM, LLC

 

CSL TEXAS SYSTEM, LLC

 

CSL REALTY, LLC

 

CSL GEORGIA REALTY, LLC

 

CSL TENNESSEE REALTY, LLC

 

 

 

By: /s/ Kenneth A. Gunderman_______

 

Name: Kenneth A. Gunderman

 

Title: President & Chief Executive Officer

 

 

 

 

 

CSL NORTH CAROLINA SYSTEM, LP

 

CSL NORTH CAROLINA REALTY, LP

 

 

 

By: CSL North Carolina Realty GP, LLC, as its General Partner

 

 

 

By: /s/ Kenneth A. Gunderman_______

 

Name: Kenneth A. Gunderman

 

Title: President & Chief Executive Officer

 

 

 

 

 

CSL NATIONAL, LP

 

 

 

By: CSL National GP, LLC, as its General Partner

 

 

 

By: /s/ Kenneth A. Gunderman_______

 

Name: Kenneth A. Gunderman

 

Title: President & Chief Executive Officer

 

Signature Page to Amendment No. 1 to Master Lease

--------------------------------------------------------------------------------

Master Lease Amendment - Confidential

Schedule 1 – List of Landlord Entities

 

 

CSL ALABAMA SYSTEM, LLC

CSL ARKANSAS SYSTEM, LLC

CSL FLORIDA SYSTEM, LLC

CSL GEORGIA SYSTEM, LLC

CSL IOWA SYSTEM, LLC

CSL KENTUCKY SYSTEM, LLC

CSL MISSISSIPPI SYSTEM, LLC

CSL MISSOURI SYSTEM, LLC

CSL NEW MEXICO SYSTEM, LLC

CSL OHIO SYSTEM, LLC

CSL OKLAHOMA SYSTEM, LLC

CSL TEXAS SYSTEM, LLC

CSL REALTY, LLC

CSL GEORGIA REALTY, LLC

CSL TENNESSEE REALTY, LLC

CSL NORTH CAROLINA SYSTEM, LP

CSL NORTH CAROLINA REALTY, LP

 

 

Schedule 1 to Amendment No. 1 to Master Lease

--------------------------------------------------------------------------------

Master Lease Amendment - Confidential

Exhibit A

Letter of Exchange

[Date]

CSL National, LP

c/o Communications Sales & Leasing, Inc.

10802 Executive Center Drive

Benton Building, Suite 300

Little Rock, AR 72211

Attention: Senior Vice President - Operations

CSL National, LP

c/o Communications Sales & Leasing, Inc.

10802 Executive Center Drive

Benton Building, Suite 300

Little Rock, AR 72211

Attention: General Counsel

 

Re:

Exchange of fiber assets subject to that certain Master Lease (“Master Lease”),
dated April 24, 2015, by and among CSL NATIONAL, LP, a Delaware limited
partnership (“CS&L National”, THE ENTITIES SET FORTH ON SCHEDULE 1 ATTACHED
THERETO (collectively, together with CS&L National and their respective
permitted successors and assigns, “Landlord”), and Windstream Holdings, Inc., a
Delaware corporation (together with its permitted successors and assigns,
“Tenant”)

To Whom It May Concern:

Reference is made to that certain [Fiber Exchange Agreement] (the “Fiber
Exchange Agreement”) [and associated maintenance and collocations agreements,
all] attached hereto as Annex 1.  All capitalized terms not otherwise defined
herein shall have the meanings given such terms in the Fiber Exchange
Agreement.  Subject to the consummation of the transactions contemplated by the
Fiber Exchange Agreement, Landlord and Tenant mutually consent to the following
modifications to the Leased Property under the Master Lease effective as of the
Mutual Acceptance Date:

 

(a)

The assets defined in the Fiber Exchange Agreement as the fibers being delivered
by Landlord to the third party (the “Outbound Fibers”) shall no longer
constitute Leased Property pursuant to and as defined in the Master Lease;

 

(b)

Tenant releases from the encumbrance of the Master Lease and grants to CSL an
undivided interest in and to the Associated Property related to the Outbound
Fibers, provided, however, that such Associated Property shall remain as Leased
Property, pursuant to and as defined in the Master Lease, solely for the
purposes of Tenant’s obligations to maintain said Associated Property;

Exhibit A to Amendment No. 1 to Master Lease

--------------------------------------------------------------------------------

Master Lease Amendment - Confidential

 

(c)

The assets defined in the Fiber Exchange Agreement as the fibers being delivered
by the third party to Landlord (the “Inbound Fibers”) and the related Associated
Property shall constitute Leased Property, subject to all of the terms and
conditions of the Master Lease; and

 

(d)

All of the Inbound Fibers and the related Associated Party shall be deemed a
part of the Facility (as defined in the Master Lease) referred to as “[Facility
Designated for State Named Below]” in the Master Lease.

As a condition to Landlord’s agreement to execute and deliver the Fiber Exchange
Agreement and this Letter of Exchange:

(i)Tenant represents and warrants to Landlord that: (x) each of the
representations and warranties contained in Section 1(d) of that certain
Amendment No. 1 to Master Lease, dated as of February 12, 2016, by and among
Tenant and Landlord are true and correct as of the date hereof, and (y) the
majority of the fiber route miles included in the Inbound Fibers are located in
the State of [Name of State] [or in the case where the Inbound Fibers are
located in three or more States, the plurality of the fiber route miles included
in the Inbound Fibers are located in the State of [Name of State]]; and

(ii)Tenant covenants and agrees that it shall strictly comply with all terms and
conditions of the Fiber Exchange Agreement and all other agreements referenced
therein, including, without limitation, any and all maintenance agreements or
other agreements with respect to any assets associated with the Outbound Fibers
or Inbound Fibers.

Notwithstanding anything to the contrary contained herein or in the Master
Lease, Tenant shall not have any right to abandon or otherwise cease operations
of the CSL Fibers and the related and Associated Property without the prior
written consent of Landlord.

In addition to all other indemnities and other legal remedies available to
Landlord in accordance with the Master Lease, Tenant hereby agrees to protect,
indemnify, save harmless and defend Landlord and its directors, officers and
employees from and against all losses, liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses, including reasonable
attorneys’, consultants’ and experts’ fees and expenses (collectively,
“Claims”), imposed upon, incurred by, or asserted by third parties against,
Landlord and its directors, officers and employees by reason of any breach of
any representation and warranty or covenant contained in this letter agreement
and any Claims arising under, in connection with, or related to the Fiber
Exchange Agreement or any agreements referenced therein, including, without
limitation, any use and maintenance of the Inbound Fibers, Outbound Fibers or
any other rights or interests created or conveyed thereunder.  Furthermore,
Tenant shall indemnify, hold harmless and reimburse Landlord for any and all
Impositions and any and all taxes imposed on Landlord with respect to the sale,
exchange or other disposition of the Outbound Fibers or granting of rights to
the Associated Property that arise out of or result from the transactions
contemplated by this letter agreement or the Fiber Exchange Agreement (a “Tax
Claim”).  The indemnification provided herein shall not extend to the diminution
in value of any CSL Fibers resulting from the expiration of time or the normal
operation and use thereof.  As a prerequisite of Tenant’s obligation to
indemnify Landlord in connection with a Tax Claim, the parties shall

Exhibit A to Amendment No. 1 to Master Lease

--------------------------------------------------------------------------------

Master Lease Amendment - Confidential

agree upon the anticipated tax treatment of the Fiber Exchange Agreement prior
to the execution of this Letter of Exchange, and neither party will subsequently
take a contrary position concerning the tax treatment of the Fiber Exchange
Agreement without first obtaining the consent of the other party.

Landlord shall be obligated to (a) deliver notice to Tenant of any Claim or Tax
Claim for which it is seeking Tenant to indemnify Landlord pursuant to this
Letter of Exchange promptly after Landlord becomes aware that such Claim or Tax
Claim may be imposed on or incurred by Landlord or any of its Affiliates;
provided, the failure to so notify Tenant shall not relieve Tenant of its
obligations hereunder, except to the extent such failure materially and
adversely prejudiced Tenant, (b) allow Tenant to participate in any
investigation or audit conducted in connection with the Claim or Tax Claim, and
(c) use commercially reasonable efforts to mitigate any damages it incurs or is
reasonably expected to incur in connection with such Claim or Tax Claim;
provided, neither such mitigation efforts nor any other provision contained
herein will require Landlord or any of its Affiliates to take any action or
position that is inconsistent with the advice or recommendations of its
professional tax and accounting advisors.  Landlord or its Affiliate, as
applicable, shall have the right to control the conduct of any audit or
administrative or judicial proceeding or of any demand or claim; provided,
however, that Tenant, at its sole cost and expense, shall be entitled to
participate in any such audit or proceeding related to a Claim or Tax Claim and
to contest, resist and defend any applicable liability (including fines and
penalties); it being agreed and understood that in no event shall Landlord have
the right to enter into any settlement with respect to any Claim or Tax Claim
for which Tenant has an obligation to indemnify Landlord hereunder without
obtaining Tenant’s prior consent, not to be unreasonably withheld, conditioned
or delayed.  Any amounts which become payable by Tenant in connection with a
Claim or Tax Claim shall be paid within thirty (30) days after liability
therefor is determined by a final non appealable judgment or settlement or other
agreement of the parties.

Sincerely,

 

WINDSTREAM HOLDINGS, INC.

 

By: _____________________________

Name: ___________________________

Title: ____________________________

 

 

Acknowledged and Accepted:

 

LANDLORD:

 

CSL ALABAMA SYSTEM, LLC

CSL ARKANSAS SYSTEM, LLC

CSL FLORIDA SYSTEM, LLC

CSL GEORGIA SYSTEM, LLC

CSL IOWA SYSTEM, LLC

CSL KENTUCKY SYSTEM, LLC

CSL MISSISSIPPI SYSTEM, LLC

Exhibit A to Amendment No. 1 to Master Lease

--------------------------------------------------------------------------------

Master Lease Amendment - Confidential

CSL MISSOURI SYSTEM, LLC

CSL NEW MEXICO SYSTEM, LLC

CSL OHIO SYSTEM, LLC

CSL OKLAHOMA SYSTEM, LLC

CSL TEXAS SYSTEM, LLC

CSL REALTY, LLC

CSL GEORGIA REALTY, LLC

CSL TENNESSEE REALTY, LLC

 

By:_____________________________

Name: __________________________

Title:__________________________

 

 

CSL NORTH CAROLINA SYSTEM, LP

CSL NORTH CAROLINA REALTY, LP

 

By: CSL North Carolina Realty GP, LLC, as its General Partner

 

By:___________________________

Name: ________________________

Title:   ________________________

 

 

CSL NATIONAL, LP

 

By: CSL National GP, LLC, as its General Partner

 

By:___________________________

Name: ________________________

Title:   ________________________

 

 

Exhibit A to Amendment No. 1 to Master Lease

--------------------------------------------------------------------------------

Master Lease Amendment - Confidential

Exhibit B – Additional Schedule to Master Lease

SCHEDULE 7.2(g)

BACKHAUL FOR MACRO-TOWERS AND ROOFTOP ANTENNAS

 

Tenant will be the exclusive provider of any backhaul, transport or other
telecommunications connectivity whatsoever (including but not limited to copper,
fiber or future technologies) (the “Backhaul Connectivity”) to any of the
macro-towers or rooftop antennas permitted to be installed pursuant to Section
7.2(g) (as used herein respectively, “Macro-Towers” and “Rooftop Antennas”).  

 

For any entity utilizing the Macro-Towers or the Rooftop Antennas that is a then
current customer of Tenant, Tenant’s Affiliates or Tenant’s Subsidiaries (the
“Customer Tower User”), Tenant will make certain that the Customer Tower User is
provided with Backhaul Connectivity at the rates and upon the terms provided for
in the Customer Tower User’s then current agreement(s) with Tenant, Tenant’s
Affiliate or Tenant’s Subsidiary.  If a Customer Tower User’s agreement with
Tenant does not cover the services that the Customer Tower User desires to use
for Backhaul Connectivity, then Tenant will make certain that the Customer Tower
User is provided with those Backhaul Connectivity services at the same rates and
terms upon which Tenant, Tenant’s Affiliate or Tenant’s Subsidiary provides
Backhaul Connectivity to similarly situated entities for comparable
services.  For any entity utilizing the Macro-Towers or the Rooftop Antennas
that is not a then current customer of Tenant, Tenant’s Affiliates or Tenant’s
Subsidiaries (the “Non-Customer Tower User”), Tenant will make certain that the
Non-Customer Tower User is provided with Backhaul Connectivity at the same rates
and terms upon which Tenant, Tenant’s Affiliate or Tenant’s Subsidiary provides
Backhaul Connectivity to similarly situated entities for comparable services.

  

In the event any potential Customer Tower User or Non-Customer Tower User
notifies Tenant in writing that it is unwilling to utilize Backhaul Connectivity
on the terms proposed by Tenant in accordance with the foregoing, Tenant shall,
in its sole discretion, propose or choose not to propose, or cause its
Affiliates and Subsidiaries to propose or choose not to propose, revised rates
and terms to such Customer Tower User or Non-Customer Tower User.  Tenant will
inform the Customer Tower User or Non-Customer Tower User of its decision
whether to propose or not to propose revised rates and terms within a reasonable
period following receipt of such notice.

 

For purposes of this Schedule 7.2(g), similarly situated entities will be
determined by referring to volume of business and revenue commitments.  For
purposes of this Schedule 7.2(g), comparable services will be determined by
referring to technical specifications, agreement terms, service level
requirements, configurations, end points, bandwidth and length of
term.  Notwithstanding anything to the contrary herein, If a Customer Tower User
or Non-Customer Tower User desires to acquire Backhaul Connectivity via dark
fiber, Tenant shall be the exclusive provider of such connectivity, but dark
fiber connectivity shall be provided at Tenant’s sole discretion.  Tenant agrees
that it may determine in its sole discretion and on a case by case basis to
waive its right to

Exhibit B to Amendment No. 1 to Master Lease

--------------------------------------------------------------------------------

Master Lease Amendment - Confidential

be the exclusive provider of Backhaul Connectivity to a Customer Tower User or a
Non-Customer Tower User.

Exhibit B to Amendment No. 1 to Master Lease